DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed April 22, 2022.
In view of the Amendments to the Claims filed April 22, 2022, the rejections of claims 1-6, 12-18, 20, and 21 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent February 14, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-18, 20, and 21 are currently pending while claims 7-11 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 13-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Patent No. 8,796,536 B1) in view of Makhota et al. (U.S. Pub. No. 2011/0172842 A1) and Sato (U.S. Pub. No. 2014/0318619 A1).
With regard to claim 1, Sherman discloses a photoelectric conversion device comprising:
a photoelectric conversion module group (such as depicted in Fig. 9A-B, a photoelectric conversion module group of adjacent photoelectric conversion modules 901a) including 
a first connection device (such as depicted in Fig. 9A-B, the cited photoelectric conversion module group 901a includes a first connection device 908a for connecting to an adjacent module 901b); and 
a main body part (such a depicted in Fig. 9A-B, a main body part 901b) including 
a second connection device that is mechanically and electrically connectable to the first connection device (such as detailed in Fig. 9A-C, a second connection device 906b for mechanical and electrical connection to the cited first connection device of an adjacent module; see line 40-61, column 14), wherein 
the first connection device is a first connecting portion (such as depicted in Fig. 9A-B, the cited first connection device 908a is a first connection portion such as detailed in Fig. 11 as 1118a and 1108a) and 
a first connector (such as first connector 1119a/1109a of each 1118a/1108a, Fig. 11), 
the second connection device is a second connecting portion that is configured to slide against and engage with the first connecting portion in a sliding direction (such as depicted in Fig. A-C and exemplified Fig. 11, the cited second connection device 906b is a second connecting portion at channel 906b that is configured to slide against and engage with the cited first connecting portion in a sliding direction such as detailed in Fig. 9C-D and described on line 32-61, column 14 as a sliding direction along the length of the channel, which would corresponding to the sliding direction in annotated Fig. 11 below) and 

    PNG
    media_image1.png
    345
    674
    media_image1.png
    Greyscale

Annotated Fig. 11
a second connector that is configured to connect to the first connector in the sliding direction in a state in which the first connecting portion is at a specific position (such as depicted in Fig. 9C-D and exemplified in Fig. 11 and described on line 8-10, column 16, a second connector that is configured to connect to the cited first connector in the cited sliding direction in a state in which the cited first connecting portion is at a specific position), 
the first connector is a male structure of a pin connector (see Fig. 11 depicting the cited first connector 1119a/1109a; see line 19-47, column 10 teaching connectors can be a male pin connector; see Fig. 8A-C) and 
the second connector is a female structure of a pin connector (see Fig. 11 exemplifying channel 906b which has the cited second connectors within the channel; see line 19-47, column 10 teaching connectors can be a female socket connector of a pin connection; see Fig. 8A-C), and 
the first connecting portion is a guide (“guide” is interpreted to include a structure which directs the positioning of a structure; the cited first connecting portion 1118a/1108a is cited to read on the claimed “is a guide” because it is a structure which directs the positioning of the cited first connector, cited second connecting portion, and cited second connector during the sliding for mechanical and electrical connection; see line 32-61, column 14) and 
the second connecting portion is a guide rail (“guide rail” is interpreted to include bar or extending structure which directs the positioning of a structure; the cited second connecting portion is cited to read on the claimed “is a guide rail” because it includes an extending channel 906b which directs the position of the cited second connector and the cited first connection device during the sliding for mechanical and electrical connection; see line 32-61, column 14), and wherein 
the guide protrudes in a direction perpendicular to an incidence plane of the photoelectric conversion device (such as depicted in Fig. 11, the cited guide 1118a/1108a protrudes in a vertical direction perpendicular to an incidence horizontal plane of the photoelectric conversion device), and
a longitudinal direction of the first connector is parallel to both the sliding direction and the incidence plane of the photoelectric conversion device (such as depicted in Fig. 11 and annotated Fig. 11’ below, a longitudinal direction of the cited first connector 1119a/1109a on the extension of 910a is parallel to both the cited sliding direction and the cited incidence plane of the photoelectric conversion device; also see Fig. 8A-C and Fig. 9C-D), and

    PNG
    media_image2.png
    399
    671
    media_image2.png
    Greyscale

Annotated Fig. 11’
the main body part is an independent device that is detachably attached to the photoelectric conversion module group (as depicted in Fig. 9A-D, the cited main body part 901b is an independent device that is detachably attached to the cited photoelectric conversion module group 901a).

Sherman does not disclose wherein the main body part comprises a step-up circuit section and an external interface.
However, Makhota et al. discloses a photoelectric conversion device (see Title and Abstract) and discloses the main body part of individual photoelectric conversion devices can include local management units (LMUs) to control each photoelectric conversion device via a central controller (see Abstract and Fig. 7). Makhota et al. discloses the LMUs can include a step-up circuit section (see [0045]) and an external interface (408 described in [0061] as “wireless network interface 408”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the main body part of the device of Sherman to include the LMU of Makhota et al. because it would provide for control of each individual photoelectric conversion device via a central controller.
Sherman does not disclose wherein the main body part comprises a rechargeable battery. 
However, Sato discloses a photoelectric conversion device (see Title) and discloses a main body part of a photoelectric conversion device 10 can include rechargeable batteries charged by the photovoltaic solar cells (51 and 52, Fig. 1) which are used to store power generated in the photovoltaic solar cells (see for example [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the main body part of the photoelectric conversion device of Sherman to include rechargeable batteries, as suggested by Sato, because it would have provided for storing power generated in each individual solar energy-collecting device. 
With regard to claim 2, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the first connecting portion and the first connector are bound together as an integrated structure (such as depicted in Fig. 9C-D, exemplified in Fig. 11, and detailed in Fig. 8A-C, the cited first connecting portion and the cited first connector are bound together as an integrated structure at the interface of the cited first connecting portion and the cited first connector).
With regard to claim 3, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the second connecting portion and the second connector are bound together as an integrated structure (such as depicted in Fig. 9C-D, exemplified in Fig. 11, and detailed in Fig. 8A-C, the cited second connecting portion and the cited second connector are bound together as an integrated structure at the interface of the cited second connecting portion and the cited second connector).
With regard to claim 4, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the photoelectric conversion module group includes a plurality of photoelectric conversion modules in cascade connection (such as depicted in Fig. 9A, the cited photoelectric conversion module group 901a includes a plurality of photoelectric conversion modules 904a in cascade connection, or one following the other connected in 902a).
With regard to claim 5, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the first connector is disposed at a tip of the first connecting portion (such as depicted in Fig. 9C-D, exemplified in Fig. 11, and detailed in Fig. 8A-C, the cited first connector is disposed at, around, a lateral tip/edge portion of the cited first connecting portion) and 
the second connector is disposed at an innermost part of the second connecting portion (such as described on line 5-10, column 16, the cited second connector is disposed at an innermost part of the cited second connecting portion, such as the innermost surface of channel 906b).
With regard to claim 6, Sherman discloses a photoelectric conversion device comprising:
a photoelectric conversion module group (such as depicted in Fig. 9A-B, a photoelectric conversion module group of adjacent photoelectric conversion modules 901a) including 
a first connection device (such as depicted in Fig. 9A-B, the cited photoelectric conversion module group 901a includes a first connection device 908a for connecting to an adjacent module 901b); and 
a main body part (such a depicted in Fig. 9A-B, a main body part 901b) including 
a second connection device that is mechanically and electrically connectable to the first connection device (such as detailed in Fig. 9A-C, a second connection device 906b for mechanical and electrical connection to the cited first connection device of an adjacent module; see line 40-61, column 14), wherein 
the first connection device is a first connecting portion (such as depicted in Fig. 9A-B, the cited first connection device 908a is a first connection portion such as detailed in Fig. 11 as 1118a and 1108a) and 
a first connector (such as first connector 1119a/1109a of each 1118a/1108a, Fig. 11), 
the second connection device is second connecting portions that are configured to slide against and engage with the first connecting portion in a sliding direction (such as depicted in Fig. A-C and exemplified Fig. 11, the cited second connection device 906b are second connecting portions at channel 906b that are configured to slide against and engage with the cited first connecting portion in a sliding direction such as detailed in Fig. 9C-D and described on line 32-61, column 14 as a sliding direction along the length of the channel, which would corresponding to the sliding direction in annotated Fig. 11’’ below) and 

    PNG
    media_image3.png
    456
    496
    media_image3.png
    Greyscale

Annotated Fig. 11’’
a second connector that is configured to connect to the first connector in the sliding direction in a state in which the first connecting portion is at a specific position (such as depicted in Fig. 9C-D and exemplified in Fig. 11 and described on line 8-10, column 16, a second connector that is configured to connect to the cited first connector in the cited sliding direction in a state in which the cited first connecting portion is at a specific position), 
the first connector is a male structure of a pin connector (see Fig. 11 depicting the cited first connector 1119a/1109a; see line 19-47, column 10 teaching connectors can be a male pin connector; see Fig. 8A-C) and 
the second connector is a female structure of a pin connector (see Fig. 11 depicting channel 906b which has the cited second connectors within the channel; see line 19-47, column 10 teaching connectors can be a female socket connector of a pin connection; see Fig. 8A-C), and 
the first connecting portion is a guide (“guide” is interpreted to include a structure which directs the positioning of a structure; the cited first connecting portion 1118a/1108a is cited to read on the claimed “is a guide” because it is a structure which directs the positioning of the cited first connector, cited second connecting portion, and cited second connector during the sliding for mechanical and electrical connection; see line 32-61, column 14) and 
the second connecting portion is a guide rail (“guide rail” is interpreted to include bar or extending structure which directs the positioning of a structure; the cited second connecting portion is cited to read on the claimed “is a guide rail” because it includes an extending channel 906b which directs the position of the cited second connector and the cited first connection device during the sliding for mechanical and electrical connection; see line 32-61, column 14), and wherein 
the guide protrudes in a direction perpendicular to an incidence plane of the photoelectric conversion device (such as depicted in Fig. 11, the cited guide 1118a/1108a protrudes in a vertical direction perpendicular to an incidence horizontal plane of the photoelectric conversion device), and
a longitudinal direction of the first connector is parallel to both the sliding direction and the incidence plane of the photoelectric conversion device (such as depicted in Fig. 11 and annotated Fig. 11’ below, a longitudinal direction of the cited first connector 1119a/1109a on the extension of 910a is parallel to both the cited sliding direction and the cited incidence plane of the photoelectric conversion device; also see Fig. 8A-C and Fig. 9C-D), and

    PNG
    media_image2.png
    399
    671
    media_image2.png
    Greyscale

Annotated Fig. 11’
the main body part is an independent device that is detachably attached to the photoelectric conversion module group (as depicted in Fig. 9A-D, the cited main body part 901b is an independent device that is detachably attached to the cited photoelectric conversion module group 901a), wherein
the first connection device includes a plurality of the fist connecting portions and a plurality of the first connectors (see Fig. 11 depicting plurality of first connecting portions 1118a and 1108a and a plurality of the first connectors 1119a and 1109a), and
the second connection device includes a plurality of the second connecting portions and a plurality of the second connectors (see annotated Fig. 11’’ above depicting the cited second connection device includes a plurality of second connecting portions which correspond to a plurality of second connectors as described on line 8-10, column 16).

Sherman does not disclose wherein the main body part comprises a step-up circuit section and an external interface.
However, Makhota et al. discloses a photoelectric conversion device (see Title and Abstract) and discloses the main body part of individual photoelectric conversion devices can include local management units (LMUs) to control each photoelectric conversion device via a central controller (see Abstract and Fig. 7). Makhota et al. discloses the LMUs can include a step-up circuit section (see [0045]) and an external interface (408 described in [0061] as “wireless network interface 408”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the main body part of the device of Sherman to include the LMU of Makhota et al. because it would provide for control of each individual photoelectric conversion device via a central controller.
Sherman does not disclose wherein the main body part comprises a rechargeable battery. 
However, Sato discloses a photoelectric conversion device (see Title) and discloses a main body part of a photoelectric conversion device 10 can include rechargeable batteries charged by the photovoltaic solar cells (51 and 52, Fig. 1) which are used to store power generated in the photovoltaic solar cells (see for example [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the main body part of the photoelectric conversion device of Sherman to include rechargeable batteries, as suggested by Sato, because it would have provided for storing power generated in each individual solar energy-collecting device.
With regard to claim 13, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the first connector and the second connector include at least one electrode terminal (see Fig. 8A-C teaching electrode terminals 808a-b/818a-b).
With regard to claim 14, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the photoelectric conversion module group includes a photoelectric conversion module that is an organic solar cell module (see line 25-40, column 5 teaching organic polymer cells cited to read on the claimed organic solar cell module).
With regard to claim 15, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the photoelectric conversion device is an organic solar cell power generating device (see line 25-40, column 5 teaching organic polymer cells cited to provide for the claimed organic solar cell power generating device).
With regard to claim 16, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the photoelectric conversion module group includes a photoelectric conversion module that is an inorganic solar cell module (see line 25-40, column 5 teaching silicon cells cited to read on the claimed inorganic solar cell module).
With regard to claim 17, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the photoelectric conversion device is an inorganic solar cell power generating device (see line 25-40, column 5 teaching silicon cells cited to provide for the claimed inorganic solar cell power generating device).
With regard to claim 18, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the photoelectric conversion module group includes a photoelectric conversion module that is a solar cell module in which at least one electrode has a plastic material as a base (see line 51-61, column 2 teaching channel or protrusion connectors may be plastic material which is cited to read on the claimed “at least one electrode has a plastic material as a base” as Fig. 8A-C detail electrodes at 808a-b/818a-b which would have the plastic channel or protrusion connectors as a base).
With regard to claim 20, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
the first connector is disposed at an end of a longitudinal direction of the guide (as depicted in Fig. 11, the cited first connector 1119a/1109a is disposed at a lateral end of a longitudinal direction of the cited guide 1118a/1108a closets to the foreground of the figure).
With regard to claim 21, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. Sherman discloses wherein
a longitudinal direction of the guide is parallel to the sliding direction (as depicted in Fig. 11 and annotated Fig. 11’ above, a longitudinal direction of the cited guide 1119a/1109a is parallel to the cited sliding direction).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Patent No. 8,796,536 B1) in view of Makhota et al. (U.S. Pub. No. 2011/0172842 A1) and Sato (U.S. Pub. No. 2014/0318619 A1), and in further view of Toms (U.S. Patent No. 5,605,769).
With regard to claim 12, independent claim 1 is obvious over Sherman in view of Makhota et al. and Sato under 35 U.S.C. 103 as discussed above. 
Sherman does not disclose further comprising a support part configured to support the photoelectric conversion device in a suspended manner, and wherein the support part is a supporting portion or a hanger-shaped suspending member.
However, Tom teaches a device that has means for converting light to electrical energy (abstract). The device can be suspended by hooking a curved member (18) over a support object (corresponding to the claimed “a support part configured to support the photoelectric conversion device in a suspended manner, and wherein the support part is a supporting portion or a hanger-shaped suspending member” feature) (Figures 5A-5D; C6/L17-61). By suspending the device by the curved member (18), this allows the device to be suspended near a window or other light source in order to absorb light to charge the device for light to electrical energy conversion (abstract, C1/L56-C2/L38, C6/L17-61).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the module of Sherman and further include a curved member on the module as taught by Toms so that the curved member can be hooked over a support object, and thus the module can be suspended by the curved member near a window or other light source in order to absorb light for light to electrical energy conversion.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        August 5, 2022